DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the RCE filed on 23 December 2021.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been allowed.
Continued Examination Under 37 CFR 1.114
4.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December 2021 has been entered.
Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 23 December 2021.
Allowable Subject Matter
6.  Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the current application is Lin et al U.S. Patent No. 10,700,851 B2 (hereinafter Lin).  Lin is directed to methods and devices for managing decentralized identifiers and verifiable claims based on blockchain technology [column 1, lines 19-21].  Lin teaches a 
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
7.  The following references have been considered relevant by the examiner:
A.  Reinsberg et al US 2019/0180011 A1 directed to decentralized name verification using recursive attestation [abstract].
B.  Hamel et al US 2019/0305952 A1 directed to creating an identity mapping on a distributed ledger that includes an interface and processor [abstract].
C.  Kurian et al US 2017/0244721 A1 directed to enabling a system to determine, authorized, and adjust access, writing, retrieval and validation rights of users and entities associated with one or more distributed block chain networks [abstract].
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492